           Case 1:19-cv-00379-NONE-SAB Document 80 Filed 04/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   LANTZ RETIREMENT INVESTMENTS,                       Case No. 1:19 -cv-00379-NONE-SAB
     LLC, et al.,
10                                                       ORDER RE STIPULATION TO CONTINUE
                     Plaintiffs,                         SCHEDULING CONFERENCE
11
             v.                                          (ECF No. 79)
12
     BRIAN GLOVER, et al.,
13
                     Defendants.
14

15          On April 6, 2021, the parties filed a stipulation to continue the scheduling conference that

16 is currently set for April 29, 2021, due to currently pending motions to dismiss. (ECF No. 79.)

17          Pursuant to the stipulation of the parties, and for good cause, IT IS HEREBY ORDERED

18 that:

19          1.      The scheduling conference set for April 29, 2021, is CONTINUED to July 29,

20                  2021, at 10:30 a.m., in Courtroom 9; and

21          2.      The parties shall file a joint scheduling report seven (7) days prior to the

22                  scheduling conference.

23
     IT IS SO ORDERED.
24

25 Dated:        April 6, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
